Citation Nr: 1146343	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-06 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO, inter alia, denied service connection for hypertension and erectile dysfunction, both claimed as secondary to service-connected diabetes mellitus.  In September 2007, the Veteran filed a notice of disagreement (NOD) with the denial of the claim for service connection for hypertension.  In October 2007, the Veteran filed a NOD with the denial of the claim for service connection for erectile dysfunction.  A statement of the case (SOC) addressing both claims for service connection was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in March 2008.

In his substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge in Washington, DC.  A February 2010 letter informed him that his hearing was scheduled for May 2010.  However, in correspondence received in May 2010, the Veteran indicated that he would not attend the hearing.  As such, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).
 

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  Erectile dysfunction was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion of a medical nexus between current erectile dysfunction and service; also, the only medical opinion on the question of whether there exists a medical relationship between current erectile dysfunction and service-connected diabetes mellitus weighs against the claim.
	
3.  Hypertension was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion of a medical nexus between current hypertension and service; also, the only medical opinion on the question of whether there exists a medical relationship between current hypertension and service-connected diabetes mellitus weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for hypertension and for erectile dysfunction, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2007 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the June 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, Social Security Administration (SSA) records, and the report of a July 2007 VA diabetes mellitus examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record in connection with either claim on appeal is warranted.  The Board acknowledges that the July 2007 VA examiner did not address the matter of whether the Veteran's hypertension and/or erectile dysfunction is directly related to service.  However, as explained in more detail below, the Veteran has not presented even a prima facie claim for service connection for either of the claimed disabilities.  Under such circumstances, VA has no obligation to obtain any further medical opinion commenting upon the etiology of either of these claimed disabilities.  See 38 U.S.C.A. § 5103A(d) ; Wells v. Principi, 326 F. 3d. 1381, 1384   (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Initially, the Board notes that, while the Veteran has asserted that his erectile dysfunction and hypertension are medically related to his service-connected diabetes mellitus, to give the Veteran every consideration, the Board will, as the RO has, consider each claim on direct and secondary bases. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis for the denial of each claim, as noted below, any further discussion of the amendment is unnecessary.]

A.  Service Connection for Erectile Dysfunction

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the claim for service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, must be denied.

The evidence of record clearly establishes that the Veteran has current erectile dysfunction, as reflected, for example, in a July 2007 VA examination report.  However, the record simply fails to establish that his erectile dysfunction is medically related to either service or service-connected diabetes mellitus. 

Erectile dysfunction was not shown in service.  The Veteran's service treatment records reflect no treatment for, or diagnosis of, erectile dysfunction during service.  The report of the Veteran's March 1971 separation examination reflects normal clinical examination of the genitourinary system.  The first recorded diagnosis of erectile dysfunction was not until 2007, and the Veteran reported onset of the condition in approximately 2005-34 years after service.

The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

As indicated above, although the Veteran was afforded a VA examination in July 2007, no VA medical opinion regarding service connection for erectile dysfunction, on a direct basis, has been obtained in this case.  On these facts, however, no such examination or opinion is required.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that, there is no competent evidence or opinion even suggesting that there exists a medical relationship between current erectile dysfunction and service, and neither the Veteran nor his representative has presented or identified any such evidence or opinion.  As there is no competent, probative evidence that the Veteran's erectile dysfunction is related to service-to include evidence of a continuity of symptoms since service, a VA medical opinion addressing service connection, on a direct basis, is not warranted. 

Turning to the matter of secondary service connection, the Board notes that the only medical opinion to address whether the Veteran's current erectile dysfunction is related to service-connected diabetes mellitus-that of the July 2007 VA examiner-is adverse to the claim.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner also considered the Veteran's assertions regarding the onset of his symptoms several years earlier.  The examiner opined that the most likely cause of the Veteran's erectile dysfunction was not his service-connected diabetes mellitus, but his obesity and lifestyle.  The examiner provided a rationale for his opinion; stating that the Veteran reported experiencing symptoms of erectile dysfunction for several years prior to his diagnosis of diabetes mellitus and his diabetes is only mild in nature.  

Under these circumstances, the Board accepts the January 2007 VA examiner's opinion as probative of the medical nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) and Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993)).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion, i.e., one that, in fact, supports a finding that there exists a medical nexus between current erectile dysfunction and service-connected diabetes mellitus.




B.  Service Connection for Hypertension

In addition to the basic legal authority noted above, service connection may be presumed, for certain chronic diseases, such as hypertension, which develop to a compensable degree (10 percent for hypertension) within a prescribed period after discharge from service (one year for hypertension), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113,; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

To warrant a diagnosis of hypertension for VA compensation purposes, the Veteran must meet the criteria delineated in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (defining hypertensive vascular disease or hypertension for purposes of that section as diastolic blood pressure predominantly 90mm or greater and isolated systolic hypertension as systolic blood pressure predominantly 160mm or greater with diastolic blood pressure of less than 90mm.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, must be denied.

The evidence of record clearly establishes that the Veteran has current hypertension, as reflected, for example, in a July 2007 VA examination report.  However, the record simply fails to establish that his hypertension is medically related to either service or service-connected diabetes mellitus. 

The report of the Veteran's July 1968 enlistment examination reflects blood pressure of 110/70.  No diagnosis, evaluation, or treatment for hypertension was noted in the service treatment records.

At separation in March 1971, the Veteran's blood pressure was 126/68.  On examination, the Veteran's vascular system was normal.  

Thus, the service treatment records do not reflect any elevated blood pressure readings during service, let alone a diagnosis of hypertension.

The first documented post-service evidence of hypertension is a May 2007 VA treatment record.  A June 2007 progress note indicates that the Veteran's hypertension was diagnosed in 2006, 35 years after service.  

Clearly, such time period is well beyond the presumptive period for establishing service connection for hypertension as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.  

As indicated above, although the Veteran was afforded a VA examination in July 2007, no VA medical opinion regarding service connection for hypertension, on a direct basis, has been obtained in this case.  On these facts, however, no such examination or opinion is required.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability that may be related to service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. 79.  The Board notes that, there is no competent evidence or opinion even suggesting that there exists a medical relationship between current hypertension and service, and neither the Veteran nor his representative has presented or identified any such evidence or opinion.  As there is no competent, probative evidence that the Veteran's hypertension is related to service-to include evidence of a continuity of symptoms since service, a VA medical opinion addressing service connection, on a direct basis, is not warranted. 

Turning to the matter of secondary service connection, the Board notes that the only medical opinion to address whether the Veteran's current hypertension is related to service-connected diabetes mellitus-that of the July 2007 VA examiner-is adverse to the claim.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  The examiner also considered the Veteran's assertions.  The examiner opined that the Veteran's essential hypertension was not a complication of diabetes.  The examiner provided a rationale for his opinion; stating that essential hypertension (the Veteran's diagnosis) is not caused by diabetes and that the Veteran's hypertension is most likely related to other factors, including the Veteran's history of smoking, his abnormal lipid profile, and his obesity.

Under these circumstances, the Board accepts the January 2007 VA examiner's opinion as probative of the medical nexus question.  See, e.g., Hayes, 5 Vet. App. at 69-70 (citing Wood, 1 Vet. App. at 192-93 and Guerrieri, 4 Vet. App. at 470-471).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion, i.e., one that, in fact, supports a finding that there exists a medical nexus between current hypertension and service-connected diabetes mellitus.

C.  Both Claims

In addition to the medical evidence, in adjudicating each claim for service connection, the Board has considered the assertions of the Veteran and his representative, however, no such assertion provides a basis for allowance of either claim.  To whatever extent these assertions are offered in an attempt to establish that there exists a medical nexus between current hypertension and/or erectile dysfunction and service, or service-connected diabetes mellitus, such attempts must fail.  The matter of medical etiology upon which each claim turns is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the medical matter upon which each claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for erectile dysfunction and for hypertension, both to include as secondary to service-connected diabetes mellitus, must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports either claim for service connection, that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, is denied.

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


